Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-165099 and JP2021-149279, filed on 09/30/20 and 09/14/21.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	Note: Claim 1 is rejected twice below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Di Stefano (US 7,601,009). 
6.	Regarding claim 1, Di Stefano teaches A conduction inspection jig [Figures 1-4, Abstract, a conduction inspection jig is shown], comprising: a first member having a plurality of first openings [Figures 1-4, a first member 22 having openings is shown]; 5a second member having a plurality of second openings and configured to be positioned above the first member [Figures 1-4, a second member 20 having openings is shown]; a third member configured to be positioned between the first member and the second member such that the third member forms a space between the first member and the second member and at least substantially surrounds the space [Figures 1-4, a third member 14, 16 positioned between the first member 22 and the second member 20 is shown such that a space is formed]; and 10a probe configured to pass through one of the first openings and one of the second openings such that the probe extends through the space formed between the first member and the second member [Figures 1-4, a probe 24 passes through one of the first, second openings such that the probe 24 extends through the space formed between the first member 22 and the second member 20].

7.	Regarding claim 2, Di Stefano teaches wherein third member is 15configured to be positioned between the first member and the second member such that the third member completely surrounds by the space between the first member and the second member [Figures 1-4, the third member 14, 16 is positioned between the first and the second member and completely surrounds the space].
8.	Regarding claim 3, Di Stefano teaches wherein the third member 20has a frame shape [Figures 1-4, the third member 14, 16 has a frame shape].
9.	Regarding claim 4, Di Stefano teaches wherein the third member comprises a plurality of members [Figures 1-4, the third member 14, 16 has plurality of members].
10.	Regarding claim 5, Di Stefano teaches wherein the plurality of members of the third member includes a fourth member and a fifth member [Figures 1-4, the plurality of members includes a fourth 14 and a fifth member 16].
11.	Regarding claim 6, Di Stefano teaches wherein the fifth member is configured to be laminated on the fourth member such that the fourth member is close to the first member than the fifth member [Figures 1-4, the arrangement of the fifth member is shown].
12.	Regarding claim 7, Di Stefano teaches wherein the fourth and fifth members of the third member are configured to form a gap between the fourth member and the fifth member such that the gap connects the space to outside [Figures 1-4, the fourth and fifth members form a gap].
13.	Regarding claim 8, Di Stefano teaches wherein the fourth and fifth 10members of the third member are configured to form an opening connecting the space to outside [Figures 1-4, the fourth and fifth members are configured to form an opening].
14.	Regarding claim 9, Di Stefano teaches wherein the third member has an opening connecting the space to outside [Figures 1-4, the third member has an opening].
15.	Regarding claims 10 and 16, Di Stefano teaches wherein the first member has a first recess formed on a second member side and configured to form a part of the space [Figures 1-4, the first member has a first recess to form a part of the space].
16.	Regarding claims 11 and 17, Di Stefano teaches wherein the first member comprises a frame portion and a sheet portion such that the frame portion and the sheet portion are integrally formed [Figures 1-4, the first member comprises a frame portion and a sheet portion].
17.	Regarding claims 12 and 18, Di Stefano teaches wherein the first member 25comprises a frame and a sheet laminated to the fame and having the plurality of first openings [Figures 1-4, the first member comprises a frame and a sheet].
18.	Regarding claims 13 and 19, Di Stefano teaches wherein the second member has a second recess formed on a first member side and configured to form a part of the space [Figures 1-4, the second member has a second recess to form a part of the space].
19.	Regarding claim 14, Di Stefano teaches wherein the second member comprises a frame portion and a sheet portion such that the frame portion and the sheet portion are integrally formed [Figures 1-4, the second member comprises a frame portion and a sheet portion].
20.	Regarding claim 15, Di Stefano teaches wherein the second 10member comprises a frame and a sheet laminated to the frame and having the plurality of second openings [Figures 1-4, the second member comprises a frame and a sheet].
21.	Regarding claim 20, Di Stefano teaches A method for inspecting a printed wiring board, comprising: connecting a printed wiring board to the probe in the conduction inspection jig of claim 1 [Figures 1-4, a method for inspecting a printed wiring board is taught]; and inspecting the printed wiring board [Figures 1-4, inspecting the printed wiring board is taught].

21.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Takano et al. (US 2020/0166564). (“Takano”).
22.	Regarding claim 1, Takano teaches A conduction inspection jig [Figure 1A, Abstract, a conduction inspection jig is shown], comprising: a first member having a plurality of first openings [Figure 1A, a first member 12 having openings is shown]; 5a second member having a plurality of second openings and configured to be positioned above the first member [Figure 1A, a second member 13 having openings is shown]; a third member configured to be positioned between the first member and the second member such that the third member forms a space between the first member and the second member and at least substantially surrounds the space [Figure 1A, a third member 14 positioned between the first member 12 and the second member 13 is shown such that a space is formed]; and 10a probe configured to pass through one of the first openings and one of the second openings such that the probe extends through the space formed between the first member and the second member [Figure 1A, a probe 11a passes through one of the first, second openings such that the probe 11a extends through the space formed between the first member 12 and the second member 13].

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mochizuki et al. (US 11,035,883), Figures 1-5, Abstract, teaches intermediate connection member and inspection apparatus. See Figure 5 for pogo frame, top and bottom frame, probes and space arrangement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868